DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,932,924, hereinafter Patent ‘924. Although the claims at issue are not identical, they are not patentably distinct from each other because they fail to limit the claims over Patent ‘924. Each of independent Claim 1, 8 and 15 of Patent ‘924 limit the scaffold to being within the patient when the loading data is transmitted to the wireless loading data receiver whereas the independent claims in the present case do not require the scaffold being within the patient when the loading data is transmitted to the wireless loading data receiver, and therefore, the independent claims of the present case are broader.

Re Claim 1, Patent ‘924 Claim 1 teaches a loading data generator comprising: a driving circuit electrically coupled to drive an impedance of a scaffold for delivery within a patient, wherein the scaffold is coupled to a delivery rod for the delivery in the patient via catheterization and wherein the driving circuit is coupled to the scaffold via a plurality of electrodes; a detection circuit, coupled to the driving circuit for generating loading data based on the impedance of the scaffold, and wherein the loading data indicates an amount of impregnation of therapeutic material in the scaffold; and a wireless transmitter, coupled to transmit the loading data to a wireless loading data receiver. Patent ‘924 Claim 3 teaches wherein the loading data indicates a loading measurement prior to the catheterization.

Re Claim 2, Patent ‘924 Claim 2 teaches wherein the loading data provides an indication when impregnation of the therapeutic material in the scaffold is complete, prior to the catheterization. 

Re Claim 3, Patent ‘924 Claim 3 teaches wherein the loading data is generated based on an impedance measurement prior to the catheterization.

Re Claim 4, Patent ‘924 Claim 4 teaches wherein the loading data indicates, based on a first impedance measurement, a first loading measurement when the scaffold is delivered in the patient.

Re Claim 5, Patent ‘924 Claim 5 teaches wherein the loading data indicates, based on a second impedance measurement, a second loading measurement when the scaffold is delivered in the patient, wherein the second loading measurement indicates the therapeutic material is unloaded from the scaffold. 

Re Claim 6, Patent ‘924 Claim 6 teaches wherein the detection circuit measures a capacitance of the scaffold.

Re Claim 7, Patent ‘924 Claim 7 teaches wherein the detection circuit monitors a loading profile of the scaffold.

Re Claim 8, Patent ‘924 Claim 8 teaches a method comprising: driving, via a driving circuit, an impedance of a scaffold for delivery within a patient, wherein the scaffold is coupled to a delivery rod for the delivery in the patient via catheterization and wherein the driving circuit is coupled to the scaffold via a plurality of electrodes; generating, via a detection circuit coupled to the driving circuit, loading data based on the impedance of the scaffold, wherein the loading data indicates an amount of impregnation of therapeutic material in the scaffold and wherein the loading data indicates a loading measurement prior to the catheterization; and wirelessly transmitting the loading data to a wireless loading data receiver.

Re Claim 9, Patent ‘924 Claim 9 teaches wherein the loading data provides an indication when impregnation of the therapeutic material in the scaffold is complete, prior to the catheterization.

Re Claim 10, Patent ‘924 Claim 10 teaches wherein the loading data is generated based on an impedance measurement prior to the catheterization.

Re Claim 11, Patent ‘924 Claim 11 teaches wherein the loading data indicates, based on a first impedance measurement, a first loading measurement when the scaffold is delivered in the patient.

Re Claim 12, Patent ‘924 Claim 12 teaches wherein the loading data indicates, based on a second impedance measurement, a second loading measurement when the scaffold is delivered in the patient, wherein the second loading measurement indicates the therapeutic material is unloaded from the scaffold.

Re Claim 13, Patent ‘924 Claim 13 teaches wherein the detection circuit measures a capacitance of the scaffold.

Re Claim 14, Patent ‘924 Claim 14 teaches wherein the detection circuit monitors a loading profile of the scaffold.

Re Claim 15, Patent ‘924 Claim 15 teaches a device comprising: a scaffold: a delivery rod; a driving circuit electrically coupled to drive an impedance of the scaffold for delivery within a patient, wherein the scaffold is coupled to the delivery rod for the delivery in the patient via catheterization and wherein the driving circuit is coupled to the scaffold via a plurality of electrodes; a detection circuit, coupled to the driving circuit for generating loading data based on the impedance of the scaffold, wherein the loading data indicates an amount of impregnation of therapeutic material in the scaffold and a wireless transmitter, coupled to transmit the loading data to a wireless loading data receiver. Patent ‘924 Claim 17 teaches wherein the loading data indicates a loading measurement prior to the catheterization.

Re Claim 16, Patent ‘924 Claim 16 teaches wherein the loading data provides an indication when 25 impregnation of the therapeutic material in the scaffold is complete, prior to the catheterization.

Re Claim 17, Patent ‘924 Claim 17 teaches wherein the loading data is generated based on an impedance measurement prior to the catheterization. 

Re Claim 18, Patent ‘924 Claim 18 teaches wherein the loading data indicates, based on a first impedance measurement, a first loading measurement when the scaffold is delivered in the patient.

Re Claim 19, Patent ‘924 Claim 19 teaches wherein the loading data indicates, based on a second impedance measurement, a second loading measurement when the scaffold is delivered in the patient, wherein the second loading measurement indicates the therapeutic material is unloaded from the scaffold.

Re Claim 20, Patent ‘924 Claim 20 teaches wherein the detection circuit monitors a loading profile of the scaffold.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783           
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783